COLLIER, C. J.
The judgment, it may be remarked, is by nil dicil, on plea withdrawn, and in its form, may cure defects, which would be otherwise available. But we do not think the declaration would have been bad *630on demurrer; the objection, at most, is to th&formx which our statute of jeofails of eighteen hundred and twenty-four, does not tolerate. It was enough, then, to have stated a legal liability by the plaintiff in error, and his failure to discharge it; this is sufficiently done, and if the bill had been paid by either of the other parties, he might have shown it, in his defence — (Vide Hennell’s Forms, 119 ; 3 vol. Law Lib.)
Judgment must be affirmed.